EXHIBIT99.3 Consent of Independent Registered Chartered Accountants We consent to the incorporation by reference in Registration Statement Nos. 333-10666, 333-13058, and 333-13768 on FormS-8 and to the use of our reports dated March 9, 2012 relating to the consolidated financial statements ofThe Descartes Systems Group Inc. and the effectiveness of The Descartes Systems Group Inc.’s internal control over financial reporting appearing in this Annual Report on Form 40-F of The Descartes Systems Group Inc. for the year ended January 31, 2012. /s/ Deloitte & Touche LLP Independent Registered Chartered Accountants Licensed Public Accountants Kitchener, Ontario April 30, 2012
